PLAGER, Circuit Judge.
A preliminary injunction is a “drastic and extraordinary remedy that is not to be routinely granted.” Nat’l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1324 (Fed.Cir.2004) (citing Intel Corp. v. VLSI Sys. Tech., Inc., 995 F.2d 1566, 1568 (Fed.Cir.1993)). As evidenced by the extended argument before this court, there are too many unresolved issues at this stage of the case and the record is too incomplete on issues of claim construction, infringement, and ultimate validity to warrant the grant of a preliminary injunction. For these reasons, we vacate the preliminary injunction.
VACATED
Each party shall bear its costs.